DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Ogata does not disclose and specific arrangement in which both a rare earth compound and a magnesium compound adhere to the surface. However, the instant claims do not require two separate compounds but require a compound which contains a rare earth metal and magnesium. Ogata teaches that the compound can contain both rare-earth elements and magnesium and is attached to the surface of the positive electrode active material particles [0050]. Applicant further argues that a skilled artisan would only understand adding a single compound having a single element to improve the charge-discharge characteristics. This is not found persuasive because Ogata teaches that the compound can contain at least one element selected from the list and a person having ordinary skill in the art would be able to select two or more.
Applicant further argues that the prior art teaches away from or offers no reasonable expectation of success. Specifically, the applicant points to teachings of Ogata which include lower nickel contents than the instant claims. This argument is not persuasive as Park is utilized for the nickel content of the primary and secondary particles while Ogata is utilized as a teaching for the rare earth and magnesium compound on the surface of the particles. Further, there is no teaching in Ogata that states that the coating material only works on materials with low nickel content or cannot be used on compositions with high nickel content. Ogata teaches that a compound containing rare earth elements and magnesium can be added to the surface of positive electrode materials.
Applicant further argues that no reasonable basis would have existed for the suggested modification. Applicant argues while Ogata discusses the use of an O2 structure Park does not indicate that the positive electrode active material has the same structure. However, Ogata and Park are both drawn to lithium transition metal oxides. Ogata further teaches that the addition of the coating containing rare earth and magnesium to the surface can improve the charge-discharge characteristics. Accordingly, a person having ordinary skill in the art would have found it obvious to add the coating of Ogata to the specific electrode active material of Park because Park teaches a positive electrode active material and Ogata teaches that adding their particles to the surface of a positive active material can improve the charge discharge characteristics.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2011/0079752, hereinafter referred to as “Park”) in view of Ogata et al. (US 2015/0132666, hereinafter referred to as “Ogata”).
As to Claim 1: Park teaches an electrode active material wherein the lithium transition metal oxide is a nickel based lithium transition metal oxide (Abstract). Park further teaches that the metal oxide can be a single particle or an aggregate particle containing two or more primary particles [0008]. Park further teaches that the nickel can be present in an amount of 90% of the transition metal [0035].
Park does not teach that the composition has a rare earth compound and a magnesium compound adhered to the surface of the particle.
However, Ogata teaches that magnesium and rare-earth element particles can be attached to the surfaces of the positive electrode active material particles (Abstract, 0050]. Park and Ogata are analogous art in that they are from the same field of endeavor, namely lithium transition metal oxides for cathode materials. At the time of filing a person having ordinary skill in the art would have added the magnesium and rare earth compositions of Ogata to the composition of Park because Ogata teaches that these materials at the surface can improve the charge-discharge cycle characteristics [0054].
As to Claim 2: Park and Ogata render obvious the composition of claim 1 (see above).
	However, Park and Ogata do not expressly teach the circularity of the lithium transition metal oxide is 0.90 or less. Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the references.  However, Park and Ogata teach a product prepared with all of the claimed ingredients in the claimed amounts by a substantially similar process. According to the original specification, there we no special process steps to result in a composition with a circularity of less than 0.9. Therefore, the claimed effects and physical properties, i.e. the lithium transition metal oxide is 0.90 or less, would naturally flow from a composition with all the claimed ingredients in the claimed amounts prepared by a similar process.  See In re Spada, 911 F.2d 
As to Claim 3: Park and Ogata render obvious the composition of claim 1 (supra). 
Park does not teach that the composition coating magnesium compound in an amount from 0.03 to 0.5%.
Ogata further teaches that the amount to the oxide is 0.02 to 1% based on the mass of the positive electrode [0053]. It would have been obvious to a person having ordinary skill in the art to optimize within the range taught by Ogata and arrive at the instantly claimed range of 0.03 to 0.5 mol%.
As to Claim 4: Park and Ogata render obvious the composition of claim 1 (supra). Ogata further teaches that the magnesium compound can be magnesium hydroxide [0051].
As to Claim 5: Park and Ogata render obvious the composition of claim 1 (supra). Ogata further teaches that rare earth compound can be a hydroxide [0051].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew J. Oyer/              Primary Examiner, Art Unit 1767